DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed August 18, 2020 which is a reissue of application 15/462,672 (U.S. Patent No. 10,714,280, published July 14, 2020).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-4 were published in US Patent 10,714,280.  A preliminary amendment was filed concurrently with the application on August 18, 2020.  By way of the preliminary amendment, original claims 1-4 were amended and new claims 5-8 were added. Therefore, claims 1-8 are currently pending in the application.

Application Data Sheet
The Application Data Sheet (ADS), filed 8/18/2020, is defective.
In the ADS, under the “Domestic Benefit/National Stage Information”, Patent Owner claims this reissue application is a continuation of 15/562,672, filed 3/17/2017, 
Correction is required.

Statement under 37 C.F.R. 3.73(c)
The statement under 37 C.F.R. 3.73(c), filed 8/18/2020, is defective.
Patent Owner has not filled out the “Application No./Patent No.”, the “Filed/Issue Date”, nor the “Titled” information at the top of the form.
Correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first wall and second wall of the PCB must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Since claims 2-4 and 6-8 recite that the claimed switch snaps into the first and the second walls of the PCB, Patent Owner is required to show this connection, specifically these “walls” of the PCB.
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(b):

(1) Specification, including claims. The entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent, in double column format, each page on only one side of a single sheet of paper. If an amendment of the reissue application is to be included, it must be made pursuant to paragraph (b) of this section. The formal requirements for papers making up the reissue application other than those set forth in this section are set out in § 1.52. Additionally, a copy of any disclaimer (§ 1.321 ), certificate of correction (§§ 1.322  through 1.324 ), or reexamination certificate (§ 1.570 ) issued in the patent must be included. (See also § 1.178 ).
(2) Drawings. Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.


Claims
The present reissue includes original claims 1-8.  Independent claims 1, 4 and 8 are reproduced below. 
1. (Currently Amended) A mechanical keyboard, comprising:
at least one of said at least one PCB having: a pin holder; and
a hole,
at least one mechanical switch said at least one PCB at least one 
a body;

a pillar extending from the body and configured to engage with the hole; and
a compressible switch extending upward from the body;
at least one key at least one 
wherein each of said at least one at least one PCB 


4. (Currently Amended) A method of interchanging mechanical switches of a keyboard, the method comprising:
providing the keyboard of claim 3;
removing one or more of the at least one switch from one of said at least one PCB 
attaching one or more of the at least one switches to the at least one PCB 
wherein the first clips and second clips of the at least one switch at least one PCB 
8. (New) A method of interchanging mechanical switches of a keyboard, the method comprising:
providing the keyboard of claim 7;
removing one or more of the plurality of switches from the plurality of PCBs; and attaching one or more of the plurality of switches to the plurality of PCBs;
wherein the first clips and second clips of the plurality of switches snap onto a first wall and a second wall of the plurality of PCBs.


Response to Amendment
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 



(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in 
brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

Emphasis added.

Claim Objections
Claims 5-8 need to be underlined in their entirety as they are added relative to the patent (37 C.F.R. 1.173(d)(2)).  
Amended claims 1-4 are objected to because of the following informalities:  
In Claims 1-4, strikethrough for deletion is not acceptable. The words that Patent Owner wishes to delete must be enclosed by brackets, per (37 C.F.R. 1.173(d)(1)). 
The amendment filed August 18, 2020, uses double bracketing in claim 1. Only single brackets should be used. Double bracketing in reissues only occurs in very special situations which are not present here. See MPEP 1453(IV)(A).
Appropriate correction is required.
Oath/Declaration
Patent Owner has filed both an Assignee Declaration, as well as an Inventor filed declaration, on 8/18/2020.
Since the underlying patent application (15/462,672) was not filed by the assignee under 37 CFR 1.46, Patent Owner is not permitted to file an Assignee Declaration. In addition, Patent Owner did not even check the box below the error statement that “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest”.
With respect to the inventor filed reissue declaration, the patent number and grant date are illegible. See the screen capture below:

    PNG
    media_image1.png
    236
    1547
    media_image1.png
    Greyscale

When filing a corrected Inventor Declaration, please insure the font used is large enough to be legible, so that when transmitted electronically, it is readable when viewed by the examiner.
The inventor filed reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (emphasis examiner)

The error statement “Applicant seeks to broaden claim 1. Applicant believes it was entitled to broader claim coverage.” does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
Further, Patent Owner has not identified a claim that the reissue application seeks to broaden. Patent Owner must do this if this is a broadening application. See 37 CFR 1.175(b).

Claim Rejections - 35 USC § 251
Claims 1-8 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 2-4 and 6-8 Patent Owner has claimed that the switch includes a clip (clip-claims 2 and 4; second clip-claims 5 and 7; first and second clips- claims 6 and 8) is configured to snap onto a wall of the at least one PCB (claims 2 and 4-first wall; claims 5 and 7-second wall; claims 4 and 8- first and second walls). However, 
As detailed in the drawings (figures 2 and 3) of the ‘280 patent, the PCB material is identified by reference character 203. This PCB material contains a central hole 209, as well as two pin holes 205,207 and an LED 211. See column 2, lines 25-56. There are no walls shown or otherwise identified in the drawings. The specification merely states that “[i]n one embodiment, switch 201 includes one or more clips 311 configured to snap onto a wall of PCB 203” (col. 2, ll. 42-45). There are no drawings of the switch mounted in/on the PCB, engaging with these “walls”.
In addition, since the PCB 203 appears to be a flat plate having three holes (205,207,209), it is not understood how the switch can be received in the flat plate, such that the clips 311 somehow engage a wall of the flat plate. As seen below, in an annotated figure 3, the clips are medially located on the switch body. If only pins 307,309 and pillar 305 engage the corresponding holes 205,207,209, there is no physical structure on the PCB which the clips 311 can engage.

    PNG
    media_image2.png
    376
    471
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    553
    723
    media_image3.png
    Greyscale

Even though there is support for the claimed subject matter, in the specification, there is not sufficient description, in either the specification or the drawings, that reasonably explains what the walls of the PCB are, or how the clips of the switch engage the walls of the PCB.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated above, in the rejection under 35 USC 112(a), It is unclear what the claimed “walls” are and how they interact with the clip(s) of the switch body, such that the clips snap on to a wall of the PCB.
Further, with respect to claim 5, which depends on claim 1, Patent Owner recites that each of the plurality of circuit boards have:
a pin holder; and a hole, 
Further, Patent Owner recites wherein said at least one mechanical switch comprises a plurality of mechanical switches configured to removably engage with the plurality of PCBs, each of the plurality of mechanical switches having:

a pin extending from the body and configured to engage with the pin holder;
a pillar extending from the body and configured to engage with the hole; and
a compressible switch extending upward from the body;
The pin holder, hole, body, pin, pillar and compressible switch were already mentioned in claim 1. These terms already have antecedent basis. This makes claim 5 confusing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0140165 to Lin et al. (Lin et al.).
With respect to claim 1, the publication to Lin et al. teach (figures 1-18)
A mechanical keyboard 10, comprising:
at least one printed circuit board (PCB) 400, each of said at least one PCB having: a pin holder 406 (see figs 4 and 5); and
a hole 403,

a body 300 (figure6);
a pin 302 extending from the body and configured to engage with the pin holder 406;
a pillar 303 extending from the body and configured to engage with the hole; and
a compressible switch 310 extending upward from the body;
at least one key 100 configured to engage with the compressible switch of each at least one mechanical switch.
With respect to the limitation “wherein each of said at least one mechanical switch is configured to be removed from the at least one PCB by hand”, although Lin et al. do not explicitly state that the switch can be removed by hand, Lin et al. do say that each switch can be replaced individually (para. [0003], [0007], [0010]) and that “users can easily replace the original mechanical switch on the circuit board with other types of mechanical switch” (para, [0013]). Lin et al. goes on to state “The mechanical switches 300 of the invention can be replaced easily as the user wishes any time without complex procedures because the mechanical switches 300 are directly mounted on the circuit board 400 in a detachable way (para [0044]) and “The mechanical switch is electrically connected to the circuit board via the multiple pins passing through the perforations of the circuit board for touching the conductive sheet of the circuit board. As a result, it will greatly increase user's convenience on replacing the mechanical switch because welding or soldering is not necessary” (para [0061]).
Thus, based on the disclosure of Lin et al., it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to have the switch configured to be removed from the at least one PCB by hand by Lin et al. as Lin et al. has stated the desirability of removing individual switches to greatly increase the user’s convenience and that no welding or soldering is needed. Thus, easily removed by hand.
With respect to claim 2, as best understood, Lin et al. teaches a first clip 306 attached to a first side of the body (see figure 6). This clip is medially located on the switch body, just like Patent Owner’s clip. As the clip of Lin et al. is in the same position as Patent Owner’s clip, it is considered that the first clip is configured to snap onto a first wall of at least one of said PCB- in so much as can be understood from the disclosure of the patent. 
With respect to claim 3, as best understood, Lin et al. does not explicitly teach a second clip attached to a second side of the body.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a second clip attached to the second side of the body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Once modified, the second clip of Lin et al. is configured to snap onto a second wall of at least one of said PCB- in so much as can be understood from the disclosure of the patent. 
With respect to claim 4, as best understood, Lin et al. is considered to render obvious all the recited subject matter of the method, as detailed in the rejection of claims 1-3, including the recitation wherein the first clips and second clips of the at least 
With respect to claim 5, Lin et al. is considered to render obvious all the claimed subject matter as detailed in the rejection of claim 1, with exception of said at least one printed circuit boards comprises a plurality of printed circuit boards (PCBs), each having: a pin holder; and a hole. Rather, Lin et al. teaches a single printed circuit board (400-figure 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a plurality of printed circuit boards, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. ibid.  In this case, having multiple PCB boards onto which multiple switches are mounted.
With respect to claim 6, as best understood, Lin et al. teach a plurality of mechanical switches (figure 2), wherein said plurality of mechanical switches comprises a first clip 306 attached to a first side of the body.
As discussed above, this clip is medially located on the switch bodies, just like Patent Owner’s clip. As the clip of Lin et al. is in the same position as Patent Owner’s clip, it is considered that the first clip of each switch is configured to snap onto a first wall of at least one of said PCB- in so much as can be understood from the disclosure of the patent. 
With respect to claim 7, as best understood, Lin et al. does not explicitly teach a second clip attached to a second side of the body.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a second clip attached to the second side of the ibid. Once modified, the second clip of Lin et al. is configured to snap onto a second wall of at least one of said PCB- in so much as can be understood from the disclosure of the patent. 
With respect to claim 8, as best understood, Lin et al. is considered to render obvious all the recited subject matter of the method, as detailed in the rejection of claims 5-7, including the recitation wherein the first clips and second clips of the at least one switch snap onto a first wall and a second wall of the at least one PCB- in so much as can be understood from the disclosure of the patent. 

Conclusion
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The patents to Kondur et al. and Feng show the current state of the art in replaceable keyboard switches.

Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /SC/ and /GAS/